Order entered February 18, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00113-CV

                         IN RE CATHERINE HAYNES, Relator

                 Original Proceeding from the 95th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-13-12828

                                         ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.


       .


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE